ORDER

PER CURIAM.
Germaine Williams (Defendant) appeals the judgment of conviction entered after a jury found him guilty of first-degree robbery, armed criminal action, and first-degree burglary. Defendant claims the trial court erred in: (1) overruling his objection and request for a mistrial when the a police officer testified that he had arrested Defendant about two weeks prior to the charged crimes; and (2) overruling his objection to a police officer’s testimony that she connected Defendant to an unregistered license plate by searching “the crime matrix system.”
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. An extended opinion would have no precedential value. We have, however, prepared a memorandum opinion for the use of the parties only setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).